DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction


REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Group I including claims 1-5 and 7.  The group is drawn to a thermal management system classified in at least F25B13/00.  The group is distinguished by Fig. 1 with the distinct characteristic of a first valve device having only a first and a second throttle device.

Group II including claims 6, 8, 9, 10 and 11.  The group is drawn to a thermal management system classified in at least F25B13/00.  The group is distinguished by Fig. 2 with the distinct characteristic of a first valve device having a first throttle device, first valve unit and second valve unit covered by claims 6, 8 and 9.  The group is also distinguished by the distinct characteristic of valve device 16 covered by claims 10 and 11.




Group III including claims 6, 8, 9, 10, 11, 13, 14 and 15.  The group is drawn to a thermal management system classified in at least F25B13/00.  The group is distinguished by Fig. 3 with the distinct characteristic of a first valve device having a first throttle device, first valve unit and second valve unit covered by claims 6, 8 and 9.  The group is also distinguished by the distinct characteristic of valve device 16 covered by claims 10 and 11. The group is further distinguished by the distinct characteristic of a sixth heat exchanger 17 covered by claims 13, 14 and 15.

Group IV including claims 6, 8, 9, 13, 14 and 15.  The group is drawn to a thermal management system classified in at least F25B13/00.  The group is distinguished by Fig. 6 with the distinct characteristic of a first valve device having a first throttle device, first valve unit and second valve unit covered by claims 6, 8 and 9. The group is further distinguished by the distinct characteristic of a sixth heat exchanger 17 covered by claims 13, 14 and 15.

Group V including claims 6, 8, 9, 10, 11, 12, 13, 14 and 15.  The group is drawn to a thermal management system classified in at least F25B13/00.  The group is distinguished by Fig. 7 with the distinct characteristic of a first valve device having a first throttle device, first valve unit and second valve unit covered by claims 6, 8 and 9. The group is also distinguished by the distinct characteristic of valve device 16 covered by claims 10 and 11. The group is also distinguished by the distinct characteristic of first through fourth valve modules covered by claim 12. The group is further distinguished by the distinct characteristic of a sixth heat exchanger 17 covered by claims 13, 14 and 15.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
There is no generic claim.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
A telephone call was not made due to the complexity of the restriction requirement.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LARRY L FURDGE/Primary Examiner, Art Unit 3763